Valentine, J.:
I concur with the court that the term “wagon” is a generic term, broad enough to include such a buggy as the one in controversy, and broad enough to include every other species of wagon by whatever other name the same may be called. And I also concur that the kind of wagon mentioned in the sixth subdivision of § 3, ch. 38, Gen. Stat., 1868, p. 474, must be a farming utensil. But I differ with the opinion of the court in this: I believe that the implements mentioned in said subdivision sixth, in order to be exempt from execution, must be actually used as farming implements; that a wagon, plow, etc., in the hands of a lawyer or hardware merchant, would not be exempt; while a wagon of any kind, even a buggy, if used by a farmer as a farming implement, would be exempt while so used. Grimes v. Bryne, 2 Minn., 90, 103, et seq.; Bevitt v. Crandall, 19 Wis., 581, 583.
I am also of the opinion that under subdivision eighth of the said section any teamster “ or other person,” even an insurance agent, as this plaintiff was, may hold a wagon exempt from execution if the same be “ used and kept for the purpose of carrying on his trade or business,”- as this buggy was. (Knapp v. Bartlett, 23 Wis., 68, explaining Bevitt v. Crandall, supra.) Possibly however the court is not required to examine this latter question, as it was not raised by counsel’s brief.

By the Court:

The judgment of the district court is affirmed.